To: Roger Leopard
RE: Board of Directors

January 20, 2006

Dear Roger,

On behalf of the Board of Directors I would like to offer you a position on the
Board of Directors of Ignis Petroleum Group, Inc. as a non-executive Board
Member. This letter is intended to act as temporary proxy until a more
comprehensive contract can be entered into in the future-but upon execution this
agreement shall set in motion your appointment based on the terms, conditions
and responsibilities outlinted below:

Remuneration:

•                   $1,500 equivalent in Swiss Francs plus all Ignis-related
travel and communication expense. Renumeration is quarterly up front in Swiss
francs.

•                   A grant of 150,000 shares of restricted common stock
dispersed over 3 years in 6 months intervals in arrears. In case of a buy-out
all shares are to be issued immediately.

•                   A grant of 30,000 shares sign-on bonus.

•                   All shares are restricted common stock.



Responsibilities:

•                   provide advice and guidance to Ignis Petroleum's executive
team as is required by the rules and regulations of a non-executive board member
of a public company

•                   work together with the rest of the board in responsive and
constructive manner to facilitate the growth of Ignis Petroleum in the best
interest of the company and it's share holders

•                   Attend at least 4 annual physical board meeting-as agreed by
the board. The location of the board meeting will be agreed by the board.


Either party can terminate this agreement without cause. A six week advance
termination notice is required by either party to be delivered in writing. In
circumstances when Mr. Leopard can not support the board’s recommendation he has
the right to resign immediately. This agreement can be executed in counterparts.

We look forward to working with you.

Agreed and signed on the January 20, 2006

/s/ PHILIPP BUSCHMANN

 



 

/s/ ROGER LEOPARD

Philipp Buschmann
C.O.O./Director

 



 

Roger Leopard